NO. 07-02-0333-CR

                                    IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                           PANEL C

                                        JANUARY 8, 2003

                             ______________________________


                                SHERRILL NEALY, APPELLANT

                                              V.

                              THE STATE OF TEXAS, APPELLEE


                           _________________________________

              FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

              NO. 2001-437,202; HONORABLE CECIL G. PURYEAR, JUDGE

                             _______________________________

Before JOHNSON, C.J., and QUINN and REAVIS, JJ.


                                     MEMORANDUM OPINION1


      Pursuant to a guilty plea for felony aggravated assault, appellant Sherrill Nealy was

granted deferred adjudication and placed on community supervision for five years. At a



      1
          TEX . R. APP . P. 47.4.
hearing on the State’s motion to proceed with an adjudication of guilt, the trial court heard

evidence on numerous allegations and adjudicated appellant guilty of the original charge

and assessed punishment at ten years confinement. By a sole issue, appellant contends

she was denied effective assistance of counsel at the hearing on the motion to adjudicate.

Appellant filed a general notice of appeal. Based upon the rationale expressed herein, we

dismiss this appeal for want of jurisdiction.


       Article 42.12, section 5(b) of the Texas Code of Criminal Procedure expressly

denies a defendant the right to appeal from a trial court's determination to adjudicate guilt.

Connolly v. State, 983 S.W.2d 738, 741 ( Tex.Cr.App. 1999); Phynes v. State, 828 S.W.2d

1, 2 (Tex.Cr.App. 1992); Olowosuko v. State, 826 S.W.2d 940, 941-42 (Tex.Cr.App. 1992).

An appeal cannot be had to challenge: (1) the sufficiency of the evidence to support the

trial court's adjudication of guilt, (2) a claim of ineffective assistance of counsel at the

hearing on the motion to adjudicate, (3) a claim that the conditions of community

supervision are too vague, and (4) a claim that a variance exists between the community

supervision conditions in the order and those alleged in the motion to adjudicate. See

Phynes, 828 S.W.2d at 2, and Olowosuko, 826 S.W.2d at 942. Thus, we are without

jurisdiction to consider appellant’s issue.


       Accordingly, this appeal is dismissed for want of jurisdiction.



                                           Don H. Reavis

                                                2
                  Justice

Do not publish.




                  3